0&Ztl




                                     J5&J§-&*u&jL
                                     jCJuMosss / // 7%£p-/-




w-o/^l noJk So .X ujllIL thou./ tf .X^vW^—"£&- My fh'O'Z



                                         ^X/hcere /y*
                                                z£>/88sy&-
                                     JfaacA—I4kl£-
                                    J5u&5 F/y /&*£
                                     £hIU#>'?r , /X 9?2oJ-

                                           RECEIVED IN
                                     -COURT OF CRTOIfNAL APPEALS

                                             RUSTIC

                                         Abel Acosta, Clerk